PER CURIAM.
This is a purported appeal from an order of the trial court which set aside an earlier agreed order granting prevailing parties’ attorney’s fees. Because the agreed order granting attorney’s fees did not establish amount, it was a non-final, non-appealable order. See Winkelman v. Toll, 632 So.2d 130 (Fla. 4th DCA 1994). Therefore, the motion to set aside the order was in fact a motion for re-consideration directed at an interlocutory order, and the trial court’s order setting aside the agreed order, although styled as an order granting relief under Rule 1.540(b), was itself an interlocutory order, for which appellant has shown no jurisdictional basis for review. See Dawkins, Inc. v. Huff, 836 So.2d 1062, 1065 (Fla. 5th DCA 2003) (interlocutory orders are not within the restrictions provided in Rule 1.540 and such orders remain within the inherent power of the trial court to modify or set aside during the progress of the case prior to final judgment). For the foregoing reasons, we dismiss this appeal for lack of jurisdiction. See Winkelman.

Dismissed.

STEVENSON, SHAHOOD and GROSS, JJ., concur.